EX-99.e.1.iii Delaware Distributors, L.P. 2005 Market Street Philadelphia, PA 19103 July 15, 2011 Delaware Group Adviser Funds 2005 Market Street Philadelphia, PA 19103 Re: Expense Limitations Ladies and Gentlemen: By our execution of this letter agreement (the “Agreement”), intending to be legally bound hereby, Delaware Distributors, L.P. (the “Distributor”) agrees that in order to improve the performance of the series of Delaware Group Adviser Funds set forth below (the “Fund”), the Distributor shall waive a portion of the Rule 12b-1 (distribution) fees applicable to the specified Fund class, so that the Fund’s Rule 12b-1 (distribution) fees with respect to such class will not exceed the percentage set forth below for the period July 15, 2011 through July 20, 2012. Fund Class 12b-1 Cap Delaware International Bond Fund Class A 0.25% Class R 0.50% The Distributor acknowledges that it shall not be entitled to collect on, or make a claim for, waived fees at any time in the future. Delaware Distributors, L.P. By: /s/ J. Scott Coleman Name: J. Scott Coleman Title: President Your signature below acknowledges acceptance of this Agreement: Delaware Group Adviser Funds By: /s/ Patrick P. Coyne Name: Patrick P. Coyne Title:President Date: July 15, 2011
